Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 3/19/2020.
Claims 1-10 are currently pending and have been examined.
Claims 1-10 are currently rejected.
This action is made NON-FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 3/20/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020, 8/3/2020, and 8/25/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S501A.  It appears that the applicant meant to state “S502” instead of “S501A” in paragraph 33 of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application 
The drawings are objected to because “Local Peripheral Information” is labelled as both “122B” and incorrectly as “122A” in paragraph 31 of the specification. “122A” should be changed to “122B” in this case.  Element “S662A” from fig. 16 is also called “S622A” in paragraph 97 of the specification and should be changed to “S662A”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraphs 90, 93, 100, 102, 105, 106, 107, and 108 contain headings that are in Japanese.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 1-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-6 are directed to a product, which is one of the statutory categories of invention. (Step 1: YES)
Claim 1 recites the limitations of a sensor input unit which acquires sensor information as an output of a sensor which acquires information around a vehicle; a movement information acquisition unit which acquires vehicle movement information as information related to a movement of the vehicle; a log recording unit which records information based on the vehicle movement information and the sensor information in a storage unit; a map generation unit which creates an environmental map including a drivable area where the vehicle can travel based on determination of static objects that do not move and mobile objects that can move by using information based on the vehicle movement information and the sensor information recorded in the storage unit; and a route calculation unit which calculates a travel route of the vehicle by using the environmental map, wherein the environmental map includes information of a parking position as a position of parking the vehicle..
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Acquiring information, recording information, generating a map, and calculating a route recites concepts performed in the human mind. If a claim limitation, “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The “units” (computer processors) in Claim 1 is just applying generic computer components to the recited abstract limitations. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea.)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: an in-vehicle processing device. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea without a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application.)
	The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an In the instant application, the hardware of fig. 1 carry out the calculations shown by the programs shown in the other figures. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more.)
	Dependent claims 2-6 further define the abstract idea that is present in their respective independent claims 1 and thus correspond to Mental Processes and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the claims 1-6 are not patent-eligible.
	Dependent claims 7-9 do integrate the mental process into a practical application of controlling the movement of a vehicle and therefore overcome the 101 rejection.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Iwama (US PUB NO 2018/0246515).
Regarding claim 1:
Iwama teaches:
An in-vehicle processing device (FIG. 9A shows a block diagram of a system 100 suitable for an automatic parking according to some embodiment. The system 100 can include a general purpose processor 161 and a memory 164. [0071]), comprising: 
a sensor input unit (fig. 9A, controller 160, image processor 166, pose processor 168; the functions or modules described may be implemented in hardware (e.g., hardware 162), software (e.g., software 165), firmware (e.g., firmware 163), or any combination thereof of a controller 160. [0073]; The device 100 can also include a number of sensors coupled to one or more buses 177 or signal lines further coupled to at least one of the processors 161, 166, 167, and 168. [0071]) which acquires sensor information as an output of a sensor which acquires information around a vehicle (The system 100 can include sensors for capturing an image of a scene, such as cameras 124, 3D sensors, and/or combinations of cameras and 3D sensors, referred to as red-green-blue-depth (RGBD) sensors (not shown) and may optionally include motion sensors 121, such as accelerometers, gyroscopes, electronic compass, or other similar motion sensing ;
a movement information acquisition unit (fig. 9A, controller 160, image processor 166, pose processor 168; the functions or modules described may be implemented in hardware (e.g., hardware 162), software (e.g., software 165), firmware (e.g., firmware 163), or any combination thereof of a controller 160. [0073]) which acquires vehicle movement information as information related to a movement of the vehicle (fig. 5, step 525; The device 100 can also include a number of sensors coupled to one or more buses 177 or signal lines further coupled to at least one of the processors 161, 166, 167, and 168. [0071]; During the motion of the vehicle along the first parking path, the vehicle acquires a set of images 506 of the parking space using cameras 102-105. Each image in the set of images 506 is acquired from a viewpoint defined by a state of the vehicle along the first parking path. For example, at any state of the vehicle 101 on the path 505, the image taken by the camera 103 is different from an image taken by the camera 105. However, both images and both viewpoints of the cameras 103 and 105 are unambiguously defined by the state and geometry of the vehicle as well as the arrangement of the cameras on the vehicle. [0054]); 
a log recording unit (The processor 270 [0123]) which records information based on the vehicle movement information and the sensor information in a storage unit (The processor 270 is connected 271 to a memory 280 that stores geometrical information 281 such as geometry of the vehicle and a model of the parking space. The memory 280 can also store the models of the vehicle 282 such as a kinematic model of the vehicle and a dynamic model of the vehicle. The memory 280 can also store the ;
a map generation unit (fig. 9B, perception and planning unit 202; fig. 10, 3D model generation model) which creates an environmental map including a drivable area where the vehicle can travel (In the learning mode, the perception and planning unit 202 can construct of a 3D model as a 3D map which represents the surrounding environment of the parking space; determine virtual viewpoints in the 3D model; generate virtual images for virtual observation points. [0075]) based on determination of static objects that do not move (the module 320 also detects specific static objects such as buildings, houses, or sign boards by machine learning techniques. [0100]) and mobile objects that can move (Environment mapping and localization block 201 constructs or updates the model of the parking space, and determines the current location of the vehicle by sensing the environment and vehicle operation condition. For example, the mapping and localization block 201 can include the localization block 313. For example, the mapping and localization block 201 can also include an inertial measurement unit, which may include 3-axis accelerometer(s), 3-axis gyroscope(s), and/or magnetometer(s), can be used to sense the vehicle operation. A global positioning system sensor can be used to provide position and velocity of the vehicle. Sensors to sense the environment 200 can be video cameras capturing obstacles including other vehicles, pedestrians, and buildings, ultrasonic/radar sensors detecting distance between the vehicle and obstacles. [0120]) by using information based on the vehicle movement information and the sensor information recorded in the storage unit (For example, the mapping and localization block 201 can include the localization block 313. For example, the mapping and localization block 201 can also include an inertial measurement unit, which may include 3-axis accelerometer(s), 3-axis gyroscope(s), and/or magnetometer(s), can be used to sense the vehicle operation. A global positioning system sensor can be used to provide position and velocity of the vehicle. [0120]); 
and a route calculation unit (FIG. 25B shows a general structure of the motion-planning system 203 [0123]) which calculates a travel route of the vehicle by using the environmental map, wherein the environmental map includes information of a parking position as a position of parking the vehicle (Target state selection block 201 selects a target state for a parking spot to park the vehicle by identifying parking lot candidates, and sends the target state to a motion planning block 203. In one embodiment, the available parking spots are tracked by a separate system associated with the management of the parking garage. Additionally, or alternatively, the parking spots can be detected using the sensors 203 of the automated parking system. The motion planning 203 initiates a complete motion planning procedure to determine a parking path 241 based on the vehicle models 210, the initial and target states of the vehicle, and the map of the parking space. In one embodiment, the parking path defines profiles of the vehicle velocity and steer angle over time. In another embodiment, the parking path defines the profile of the vehicle state (x, y, θ) over time. [0121]).
Regarding claim 2:
Iwama teaches all the limitations of claim 1, upon which this claim is dependent.

wherein recording by the log recording unit is ended when parking of the vehicle is completed (In the learning stage, the driver parks the vehicle, e.g., by manual control, and learning methods are performed to observe and memorize reference data indicative of the parking path leading from the initial location to the location of the target parking space while avoiding structures of the surrounding environment. [0006]; FIG. 7 shows a flow chart of the learning stage 570 according to one embodiment. First, the driver (user) locates the vehicle at a desired parking start location, and starts the learning mode (the starting signal is given by the driver). Then, the driver drives S001 the vehicle to park in the target parking space and judges S002 if the parking is completed. Once the driver judges that the parking is completed, the driver gives S003 a parking complete signal to the system. [0069]), 
and wherein the map generation unit and the route calculation unit start their operation after parking of the vehicle is completed (Once the driver judges that the parking is completed, the driver gives S003 a parking complete signal to the system. After that, the system constructs S004 a 3D model of the surrounding environment and generates S005 reference data from a set of captured images during the parking. Finally, the system memorizes S006 the reference data and information about the target parking space and ends the learning mode. [0069]).
Regarding claim 3:
Iwama teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama further teaches:
wherein information based on the vehicle movement information is information using coordinates in a parking lot coordinate system based on the parking position (FIG. 11 illustrates an example of the 3D model. In FIG. 11, the 3D model 602 (assumed to have quite dense point cloud) with a coordinate system 603 is generated from a set of images 601 which are captured in the learning mode. [0079]).
Regarding claim 4:
Iwama teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama further teaches:
wherein information based on the vehicle movement information is the vehicle movement information including steering information of the vehicle and speed information of the vehicle (the parking path defines profiles of the vehicle velocity and steer angle over time. [0121]).
Regarding claim 7:
Iwama teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama further teaches:
a calculation result recording unit (fig. 25B, processor 270) which records the environmental map and the travel route in the storage unit (FIG. 25B shows a general structure of the motion-planning system 203 according to one embodiment. The motion-planning system 203 includes at least one processor 270 for executing modules of the motion-planning system 203. The processor 270 is connected 271 to a memory 280 that stores geometrical information 281 such as geometry of the vehicle and a model of the parking space. The memory 280 can also store the models of the vehicle 282 such as a kinematic model of the vehicle and a dynamic model of the vehicle. ;
and an automatic processing unit (fig. 25A, vehicle controllers 204) which controls the vehicle by using the environmental map and the travel route (The motion planning 203 initiates a complete motion planning procedure to determine a parking path 241 based on the vehicle models 210, the initial and target states of the vehicle, and the map of the parking space. In one embodiment, the parking path defines profiles of the vehicle velocity and steer angle over time. In another embodiment, the parking path defines the profile of the vehicle state (x, y, θ) over time. Given the parking path 241, vehicle controllers and actuators 204 determine and exert control commands to enforce the vehicle state track the reference trajectory 241 if the parking path is state profile, or to enforce the vehicle velocity and steer angle track the parking path if the parking path is the vehicle velocity and steer angle profiles. In one embodiment, the control commands could be gas pedal pressure or steering torque. The vehicle controller/actuators may also use signal 243 to determine control commands. The signal 243 can be a measured steering angle, or measured currents of motors moving the steering wheel or the gas pedal. [0121-0122]).
Regarding claim 8:
Iwama teaches all the limitations of claim 7, upon which this claim is dependent.
Iwama further teaches:
wherein the automatic processing unit causes the vehicle to move to the parking position by using the environmental map and the travel route (Given the parking path 241, vehicle controllers and actuators 204 determine and exert control commands to enforce the vehicle state track the reference trajectory 241 if the parking path is state profile, or to enforce the vehicle velocity and steer angle track the parking path if the parking path is the vehicle velocity and steer angle profiles. In one embodiment, the control commands could be gas pedal pressure or steering torque. The vehicle controller/actuators may also use signal 243 to determine control commands. The signal 243 can be a measured steering angle, or measured currents of motors moving the steering wheel or the gas pedal. [0122]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama (US PUB NO 2018/0246515) in view of Mielenz (US PUB NO 2017/0351267).
Regarding claim 5:
Iwama teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama does not explicitly teach, however Mielenz teaches:
wherein the route calculation unit calculates a center in a width direction of the drivable area as the travel route (fig. 1, trajectory 40 is centered in the moveable area 31; After having been assigned the parking position, vehicle 10 is moved to assigned free parking space 24. Vehicle 10 is configured to carry out a driving maneuver autonomously with the aid of a parking assistance system. Central control unit 15 is granted access to the parking assistance system, so that vehicle 10 is able to autonomously move on parking facility 20 and automatically navigates to parking position 24. According to the present invention, central control unit 15 transmits corresponding pieces of information to vehicle 10 so that vehicle 10 may be autonomously guided along a trajectory 40 within parking facility 20 based on the pieces of information. [0038]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama to include the teachings as taught by Mielenz to allow for “vehicles [to] move autonomously, i.e., without assistance by a human driver, to an assigned parking spot and back to a pick-up position” [Mielenz, 0002]. The teachings of Mielenz allow the teaching of Iwama to operate for both parking of the vehicle and for leaving of the parking space.
Regarding claim 6:
Iwama teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama further teaches:
wherein recording by the log recording unit (The processor 270 is connected 271 to a memory 280 that stores geometrical information 281 such as geometry of the vehicle and a model of the parking space. The memory 280 can also store the models of the vehicle 282 such as a kinematic model of the vehicle and a dynamic model of the vehicle. The memory 280 can also store the internal information 283 of the motion planner, including, but not limited to, an initial state of the vehicle, a target state of parked vehicle. In some embodiments, the memory 280 can include stored instructions implementing the method for the automated parking, wherein the instructions, when executed by the processor 270 carry out at least some steps of the method. [0123])
Iwama does not explicitly teach, however Mielenz teaches:
is started from departure of the vehicle from the parking position (for automatically unparking and transporting the vehicle to a pick-up zone is provided [0026]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama to include the teachings as taught by Mielenz to allow for “vehicles [to] move autonomously, i.e., without assistance by a human driver, to an assigned parking spot and back to a pick-up position” [Mielenz, 0002]. The teachings of Mielenz allow the teaching of Iwama to operate for both parking of the vehicle and for leaving of the parking space.
Examiner also notes that although Iwama does not explicitly teach recording based on the vehicle departing the parking space, it would be considered that this act is simply a reversal or parts of the process of recording the data while moving to the parking space. Simply reversing the direction of the parking path being taught would be an obvious modification of Iwama (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). See MPEP 2144.04(VI)(A).
Regarding claim 9:
Iwama teaches all the limitations of claim 7, upon which this claim is dependent.
Iwama further teaches:
wherein the automatic processing unit causes the vehicle [parked at the parking position] to move along the travel route by using the environmental map and the travel route (Given the parking path 241, vehicle controllers and actuators 204 determine and exert control commands to enforce the vehicle state track the reference trajectory 241 if the parking path is state profile, or to enforce the vehicle velocity and steer angle track the parking path if the parking path is the vehicle velocity and steer angle profiles. In one embodiment, the control commands could be gas pedal pressure or steering torque. The vehicle controller/actuators may also use signal 243 to determine control commands. The signal 243 can be a measured steering angle, or measured currents of motors moving the steering wheel or the gas pedal. [0122]).
Iwama does not explicitly teach, however Mielenz teaches:
wherein the automatic processing unit causes the vehicle parked at the parking position to move along the travel route (for automatically unparking and transporting the vehicle to a pick-up zone is provided [0026])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama to include the teachings as taught by Mielenz to allow for “vehicles [to] move autonomously, i.e., without assistance by a human driver, to an assigned parking spot and back to a pick-up position” [Mielenz, 0002]. The teachings of Mielenz allow the teaching of Iwama to operate for both parking of the vehicle and for leaving of the parking space.
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). See MPEP 2144.04(VI)(A).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama (US PUB NO 2018/0246515) in view of Park (US PUB NO 2019/0135275).
Regarding claim 10:
Iwama teaches:
A movement support system including an in-vehicle processing device mounted on a vehicle (FIG. 9A shows a block diagram of a system 100 suitable for an automatic parking according to some embodiment. The system 100 can include a general purpose processor 161 and a memory 164. [0071]), [and a server that is not mounted on the vehicle], wherein the in-vehicle processing device comprises: 
a sensor input unit (fig. 9A, controller 160, image processor 166, pose processor 168; the functions or modules described may be implemented in hardware (e.g., hardware 162), software (e.g., software 165), firmware (e.g., firmware 163), or any combination thereof of a controller 160. [0073]; The device 100 can also include a number of sensors coupled to one or more buses 177 or signal lines further coupled to at least one of the processors 161, 166, 167, and 168. [0071]) which acquires sensor information as an output of a sensor which acquires information around the vehicle (The system 100 can include sensors for capturing an image of a scene, such as cameras 124, ; 
a movement information acquisition unit (fig. 9A, controller 160, image processor 166, pose processor 168; the functions or modules described may be implemented in hardware (e.g., hardware 162), software (e.g., software 165), firmware (e.g., firmware 163), or any combination thereof of a controller 160. [0073]) which acquires vehicle movement information as information related to a movement of the vehicle (fig. 5, step 525; The device 100 can also include a number of sensors coupled to one or more buses 177 or signal lines further coupled to at least one of the processors 161, 166, 167, and 168. [0071]; During the motion of the vehicle along the first parking path, the vehicle acquires a set of images 506 of the parking space using cameras 102-105. Each image in the set of images 506 is acquired from a viewpoint defined by a state of the vehicle along the first parking path. For example, at any state of the vehicle 101 on the path 505, the image taken by the camera 103 is different from an image taken by the camera 105. However, both images and both viewpoints of the cameras 103 and 105 are unambiguously defined by the state and geometry of the vehicle as well as the arrangement of the cameras on the vehicle. [0054]); 
a map generation unit (fig. 9B, perception and planning unit 202; fig. 10, 3D model generation model) which creates an environmental map including a drivable area where the vehicle can travel (In the learning mode, the perception and planning unit 202 based on determination of static objects that do not move (the module 320 also detects specific static objects such as buildings, houses, or sign boards by machine learning techniques. [0100]) and mobile objects that can move (Environment mapping and localization block 201 constructs or updates the model of the parking space, and determines the current location of the vehicle by sensing the environment and vehicle operation condition. For example, the mapping and localization block 201 can include the localization block 313. For example, the mapping and localization block 201 can also include an inertial measurement unit, which may include 3-axis accelerometer(s), 3-axis gyroscope(s), and/or magnetometer(s), can be used to sense the vehicle operation. A global positioning system sensor can be used to provide position and velocity of the vehicle. Sensors to sense the environment 200 can be video cameras capturing obstacles including other vehicles, pedestrians, and buildings, ultrasonic/radar sensors detecting distance between the vehicle and obstacles. [0120]) by using information based on the vehicle movement information and the sensor information recorded in the storage unit (For example, the mapping and localization block 201 can include the localization block 313. For example, the mapping and localization block 201 can also include an inertial measurement unit, which may include 3-axis accelerometer(s), 3-axis gyroscope(s), and/or magnetometer(s), can be used to sense the vehicle operation. A global positioning system sensor can be used to provide position and velocity of the vehicle. [0120]); 
and a route calculation unit (FIG. 25B shows a general structure of the motion-planning system 203 [0123]) which calculates a travel route of the vehicle by using the environmental map (Target state selection block 201 selects a target state for a parking spot to park the vehicle by identifying parking lot candidates, and sends the target state to a motion planning block 203. In one embodiment, the available parking spots are tracked by a separate system associated with the management of the parking garage. Additionally, or alternatively, the parking spots can be detected using the sensors 203 of the automated parking system. The motion planning 203 initiates a complete motion planning procedure to determine a parking path 241 based on the vehicle models 210, the initial and target states of the vehicle, and the map of the parking space. In one embodiment, the parking path defines profiles of the vehicle velocity and steer angle over time. In another embodiment, the parking path defines the profile of the vehicle state (x, y, θ) over time. [0121]), 
and wherein the in-vehicle processing device further comprises: an automatic processing unit (fig. 25A, vehicle controllers 204) which controls the vehicle by using the environmental map and the travel route (The motion planning 203 initiates a complete motion planning procedure to determine a parking path 241 based on the vehicle models 210, the initial and target states of the vehicle, and the map of the parking space. In one embodiment, the parking path defines profiles of the vehicle velocity and steer angle over time. In another embodiment, the parking path defines the profile of the vehicle state (x, y, θ) over time. Given the parking path 241, vehicle controllers and actuators 204 determine and exert control commands to enforce the vehicle state track the reference trajectory 241 if the parking path is state profile, or to enforce the vehicle .
Iwama does not teach, however Park teaches:
and a server that is not mounted on the vehicle (data storage/processing center corresponding to one or more servers, which communicate with the autonomous driving vehicle, and provide the parking information to the autonomous driving vehicle [0035])
and an in-vehicle communication unit (examiner notes the vehicle inherently has a communication unit to facilitate communication between the vehicle and the server.) which sends information based on the vehicle movement information and the sensor information to the server (The method of providing parking information for autonomous parking includes a method of generating and updating parking information corresponding to a driving route for parking an autonomous driving vehicle based on a connected car in a parking lot through a data storage/processing center corresponding to one or more servers, which communicate with the autonomous driving vehicle, and provide the parking information to the autonomous driving vehicle. One of skill in the art will appreciate that each of the one or more servers of the data storage/data processing center may include memory configured to store data and a processor, or the like, configured to execute instructions stored in the memory and perform elements of the methods described herein. [0035]; Then, the autonomous driving vehicle transmits the , wherein the server comprises: 
a server communication unit (examiner notes the server inherently has a communication unit to facilitate communication between the vehicle and the server.) which receives information based on the vehicle movement information and the sensor information from the in-vehicle processing device (The data storage/processing center stores the pieces of GPS information received from the autonomous driving vehicle (S15) [0039]); 
wherein the server communication unit sends the environmental map and the travel route to the in-vehicle processing device (The data storage/processing center transmits the parking lot map information configured by the method of FIG. 1 to the autonomous driving vehicle (S31). [0063]), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama to include the teachings as taught by Park for “efficiently providing parking information to an autonomous driving vehicle entering a parking lot, a service server for providing parking information, and a system for providing parking information.” [Park, 0009]. Offloading the calculations to a remote server can save on costs with having to make sure each vehicle is provided with enough computational power to locally compute the route. This also maximizes the uptime of the system since a server can provide calculations to multiple vehicles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samper (US PUB NO 2018/0188031) discloses a system that performs a method is disclosed. While navigating a vehicle along a path, the system determines a starting point along the driving path, and monitors a vehicle trajectory, wherein the vehicle trajectory comprises odometry information. The system calculates an expected ending point of the vehicle trajectory using the starting point, the odometry information, and vehicle dynamics expectations, and determines whether there is a difference between the ending point and the expected ending point that is greater than a threshold distance. In response to the determination: in accordance with a determination that the difference between the ending point and the expected ending point is greater than the threshold distance, the system calibrates the vehicle dynamics expectations. In accordance with a determination that the difference between the ending point and the expected ending point is not greater than the threshold distance, the system foregoes calibrating the vehicle dynamics expectations.
Elie (US PUB NO 2018/0056990) discloses systems and methods for autonomously valet parking a vehicle based on images obtained from a plurality of plenoptic (light field) cameras. An example vehicle includes a plenoptic camera to obtain an image external to the vehicle and a controller. The controller is to autonomously navigate a vehicle toward a parking space identified as unoccupied and generate, based on the image, an occupancy map indicating occupied regions in a plurality of concentric regions. The controller also is to determine whether the parking space is available based on the occupancy map and send, in response to determining the parking space is unavailable, an error message to a driver.
Glebov (US PUB NO 2019/0210594) discloses a control unit configured to: receive a parking facility request for an autonomous vehicle operation of a user vehicle in a vehicle parking facility; retrieve a parking facility map for the vehicle parking facility, including facility information, for the vehicle parking facility, wherein the facility information includes intersection nodes; and generate a facility traversal route for the autonomous vehicle operation of the user vehicle through the vehicle parking facility based on the intersection nodes and the parking facility request.
Sundar (US PUB NO 2020/0284588) discloses refining maps for vehicles, for example using feature extraction to identify parking areas and their contents from high resolution satellite or drone images. Such maps can be useful for autonomous valet parking (AVP) features of autonomous vehicles.
Lazic (US PUB NO 2017/0365170) discloses a method implemented in a parking management system for parking autonomous vehicles in a parking slot free manner, a method implemented in an autonomous vehicle and an autonomous vehicle adapted to perform the method. The method comprises the steps of requesting to park in a parking space. A parking position is determined based on the vehicle length and width and, based on the length and width of the vehicles forming the vehicle cluster at which the vehicle is intended to be parked. The method is a very flexible way of managing parking space for autonomous vehicles.
Wege (US PUB NO 2018/0045521) discloses a method for creating or augmenting a map for a motor vehicle, wherein the motor vehicle establishes its location in a surrounding environment by comparing environment data acquired by at least one sensor with map data stored in the map. The method provides a base map of a surrounding environment of 
Penilla (US PAT NO 9,581,997) discloses methods, computer systems, and servers are provided for navigating a vehicle automatically from a current location to a destination location with or without a human operator controlling primary navigation of the vehicle. One example method includes identifying a vehicle location and determining if the vehicle location is near a self-park location. The method accesses mapping data for the self-park location and receiving a request to initiate a self-park process for the vehicle. The method includes forwarding instructions to the vehicle to proceed with the self-park process. The self-park process acting to control the vehicle to automatically move from a current location to a destination location in the self-park location, and the current location and the destination location are updated dynamically as the current location of the vehicle changes and based on conditions of the destination location. Vehicles can be dropped off, registered for self-parking via a smartphone, and the vehicle moves to an available parking location.
Min (Design and Implementation of an Intelligent Vehicle System for Autonomous Valet Parking Service - NPL) discloses an autonomous valet parking system.
Banzhaf (The Future of Parking: A Survey on Automated Valet Parking with an Outlook on High Density Parking - NPL) discloses systems and methods for autonomous self-parking.
Nejad (Real Time Localization, Path Planning and Motion Control for Autonomous Parking in Cluttered Environment with Narrow Passages - NPL) discloses a mapping, localization, and self-parking system.
Wahl (Localization inside a populated parking garage by using particle filters with a map of the static environment - NPL) discloses localization inside a parking garage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665